Citation Nr: 0630776	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected postoperative residuals of a left shoulder 
injury.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected postoperative residuals of a right shoulder 
injury.

3.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond August 31, 2003, 
based on the need for convalescence following surgery for the 
veteran's service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February to May 1983 
and from February 1985 to April 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002, December 2003, and June 2004 rating 
decisions of the RO.  

The Board notes that by June 2004 rating decision, the RO 
assigned an increased 30 percent rating to the veteran's 
service-connected right shoulder disability.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

The issue of entitlement to an evaluation in excess of 30 
percent for service-connected residuals of a right shoulder 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of a left shoulder injury are manifested by no more than 
pain, weakness, functional loss, and limitation of arm motion 
to 25 degrees from the side, but no ankylosis or flail joint.

2.  The competent medical evidence of record demonstrates 
that the veteran did not require convalescence after August 
31, 2003 as a result of his July 2003 right shoulder surgery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected postoperative residuals of a left shoulder injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-
5201 (2006).

2.  A temporary total disability rating beyond August 31, 
2003 for post-surgical convalescence following right shoulder 
surgery is not warranted.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in March 2001 and October 2003 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims and to submit relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2), (3) and (4).  With 
respect to element (5), effective date, the Board finds that 
the veteran will have ample opportunity to be provided notice 
regarding effective dates in conjunction with the award of an 
increased rating for his left shoulder.  He can appeal any 
effective date assigned and would be greatly prejudiced if 
the Board were to remand this matter for corrective VCAA 
notice, as such remand would result in a delay in the receipt 
of increased benefits to which he is entitled.  The second 
issue on appeal is denied, and no effective date well be 
assigned.  Notice of such, therefore, would be superfluous.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records.  The veteran was also afforded VA 
medical examinations in furtherance of his claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.
Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected postoperative residuals of a 
left shoulder injury have been rated by the RO under the 
provisions of Diagnostic Code 5299-5201.  Id.; 38 C.F.R. 
§§ 4.27, 4.71a.  

On April 2001 VA joints examination report, the examiner 
noted that the veteran had undergone left shoulder 
decompression and os acromiale open reduction internal 
flexion approximately three months prior and that the veteran 
still suffered left shoulder pain.  On examination, left 
shoulder range of motion was as follows: forward flexion was 
from zero to 160 degrees, external rotation was from zero to 
40 degrees, and internal rotation was from zero to 59 
degrees.  There was tenderness over the screw heads.  
Radiologic evidence revealed left os acromiale which was 
fixed with two screws.  There was no evidence of degenerative 
changes.  The examiner observed that the veteran was three 
months post open reduction internal fixation of the os 
acromiale.  The examiner indicated that the veteran was 
improving postoperatively but had not gained maximal 
improvement after surgery.  

In November 2001, left shoulder hardware was removed due to 
pain caused by the screws that had been inserted.

On August 2003 VA joints examination, the veteran complained 
of left shoulder pain.  Left shoulder range of motion was as 
follows: forward flexion was from zero to 70 degrees and 
abduction was to 75 degrees.  There were positive impingement 
signs.  The veteran's left shoulder symptoms limited the 
veteran's activities because he could not perform any lifting 
or overhead motions.  

In January 2004, the veteran sought treatment for increased 
shoulder pain following some heavy lifting at work.

On April 2004 VA joints examination, the examiner observed no 
left shoulder subluxation.  The removal of left shoulder 
screws did not ameliorate the veteran's left shoulder 
symptomatology, and his left shoulder range of motion was 
still extremely limited.  The veteran was unable to lift the 
left upper extremity over his head and had nearly constant 
pain with minimal activity.  A left shoulder X-ray study 
revealed post surgical changes.  The veteran was not pursuing 
physical therapy.  He had not worked since 2000 due to his 
bilateral shoulder disabilities.  Previously, he was employed 
as a mechanic.  He was, however, enrolled in school.  The 
examiner noted no tenderness over the left rotator cuff.  
There was "give-way" weakness of both shoulders.  Left 
shoulder forward flexion was from zero to 80 degrees, and 
further movement was possible with pain.  External rotation 
was from zero to 75 degrees, internal rotation was from zero 
to 60 degrees, and abduction was from zero to 90 degrees.  
The examiner diagnosed significant residual pain, weakness 
and loss of motion of the left shoulder after attempts at 
osteo acromial fixation.  The veteran had a significant 
functional defect that prevented him from performing 
activities above the head or any job that required pushing, 
pulling, or lifting.  The examiner added that the veteran was 
in school to pursue studies in child psychology.

The Board notes that the veteran is right handed.

Under Diagnostic Code 5201, limitation of motion to 25 
degrees from the side warrants a 30 percent evaluation for 
the minor extremity and a 40 percent evaluation for the major 
extremity.  Forty percent in the major extremity and 30 
percent in the minor extremity is the maximum schedular 
rating under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Board is of the opinion that a 30 percent evaluation for 
the veteran's service-connected left shoulder disability is 
warranted.  Taking into account additional pain and weakness 
of the left shoulder that have been consistently shown on 
examination and when considering the limitation of left 
shoulder function that prevents activities such as pushing 
and pulling, the Board concludes that limitation of left arm 
motion more nearly approximates 25 degrees from the side, 
warranting a 30 percent rating under Diagnostic code 5201.  
Id.  A 30 percent evaluation is the maximum available under 
Diagnostic Code 5201.  

The Board notes that normal range of motion for the shoulder 
is defined as follows: forward elevation (flexion) to 180 
degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2005).

The remaining diagnostic codes pertaining to the shoulder 
that would provide for an evaluation in excess of 30 percent 
for minor extremity disability involve impairment of the 
humerus or ankylosis of the joint, none of which is present 
in this case.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No further 
compensation under these provisions is warranted as weakness, 
pain, and other forms of functional loss have been taken into 
consideration in the assignment of the 30 percent evaluation 
herein.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left shoulder disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The Board recognizes that the 
veteran cannot be employed as a mechanic but he is pursuing 
higher education in the furtherance of a career change.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.

Temporary Total Evaluations

The veteran is seeking extension of the previously assigned 
temporary total disability evaluation, beyond August 31, 
2003, for a period of convalescence following right shoulder 
surgery in July 2003.  He specifically argues that his 
temporary total evaluation should be extended to October 31, 
2003.

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period. 

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

In July 2003, the veteran underwent surgery for the removal 
of hardware from the right shoulder.  The post-surgical 
report reflected that he would be discharged home when 
stable, and an August 2003 X-ray study of the right shoulder 
revealed interval hardware removal with post-surgical changes 
and no evidence of acute right shoulder abnormality.  

That month, a VA physician noted significant tenderness over 
the right shoulder with decreased right shoulder range of 
motion.  There were positive impingement signs.  Although the 
veteran reported post-operative improvement, he still had 
right shoulder pain consistent with post-traumatic arthritis.  
These symptoms limited the veteran's ability while at work as 
a mechanic to the extent that they curtailed lifting and 
overhead motion.  The veteran reported jogging but could not 
participate in weight conditioning.  The examiner opined that 
the veteran's right shoulder symptoms were likely to improve.  

In September and November 2003, the veteran failed to report 
for a VA orthopedic appointments.  The November 2003 notation 
also indicated that the veteran had cancelled two additional 
orthopedic appointments.

A January 2004 VA progress note indicated that the veteran 
treatment for a shoulder problem and desired a "work 
excuse."  In February 2004, right shoulder pain and weakness 
were noted.  That month, a VA examiner determined that the 
veteran could perform no work entailing lifting over 30 
pounds or overhead motion.

In February 2005, the veteran indicated that he desired an 
additional two months of a temporary total disability rating 
for the right shoulder.  In other words, he is seeking a 
temporary total evaluation until October 31, 2003.

The foregoing evidence militates against the assignment of an 
extended temporary total disability evaluation pursuant to 
right shoulder surgery in July 2003.  The veteran apparently 
returned to work after surgery.  Moreover, other than some 
limitations such as heavy lifting and overhead motion, the 
veteran's right shoulder activities were not medically 
restricted.  As of September 2003, the veteran's right 
shoulder symptomatology apparently improved, as he cancelled 
or failed to appear for scheduled orthopedic appointments and 
did not appear to seek any such treatment until January 2004.  
Because the veteran apparently continued to work after 
surgery and because he did not require treatment for the 
right shoulder during the period for which he desires a 
temporary total disability evaluation, such evaluation is 
denied.  38 C.F.R. § 4.30.  Those in convalescence presumably 
keep scheduled medical appointments. 

Accordingly, the veteran's temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence following right shoulder 
surgery in July 2003 is not extended beyond August 31, 2003.


ORDER

A 30 percent evaluation for the veteran's left shoulder 
disability is granted subject to the law and regulations 
governing the payment of veterans' benefits.

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 beyond August 31, 2003 based on the 
need for convalescence following right shoulder surgery is 
denied.  




REMAND

In February 2005, the veteran indicated that he was scheduled 
for further right shoulder surgery.  As such, a remand is 
needed in order to evaluate the current state of the 
veteran's right shoulder.

First, the RO must send the veteran corrective VCAA notice 
that apprises him of effective dates as outlined by the Court 
in Dingess/Hartman.  The Board directs the RO to the detailed 
discussion of Dingess/Hartman above.

Next, the RO must ask the veteran whether he has received any 
right shoulder treatment at non-VA medical facilities.  If 
so, the RO must seek the appropriate release and obtain those 
records.

The RO must also associate with the claims file all 
Indianapolis VA Medical Center (MC) clinical records dated 
from May 20, 2005 to the present.

Finally, the RO must schedule a VA orthopedic examination to 
determine the current severity of the veteran's right 
shoulder disability.  All symptoms and manifestations should 
be described in detail, and right shoulder range of motion 
should be provided.  The examiner in this regard should 
identify any objective evidence of pain or functional loss 
due to pain associated with the service- connected 
disability.  The examiner should be requested to provide an 
opinion as to the extent that right shoulder pain limits the 
veteran's functional ability.  The examiner should also be 
requested to determine whether, and to what extent, the right 
shoulder exhibits weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner should comment on the 
effect of the right shoulder disability on range of motion.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the veteran 
corrective VCAA notice that includes an 
explanation as to effective dates pursuant 
to the Court's ruling in Dingess/Hartman.

2.  The RO must ask the veteran whether he 
has received any right shoulder treatment 
at non-VA medical facilities.  If so, the 
RO must seek the appropriate release and 
make reasonable efforts to obtain the 
identified records.

3.  The RO must associate with the claims 
file all Indianapolis VAMC clinical 
records dated from May 20, 2005 to the 
present.

4.  After the foregoing has been achieved, 
the RO should schedule a VA orthopedic 
examination to determine the severity of 
the veteran's service-connected right 
shoulder disability.  Range of motion 
measurements should be provided.  All 
symptoms should be described in detail; 
the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service- connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
right shoulder pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination.  Finally, 
the examiner should comment on the effect 
of the right shoulder disability on range 
of motion of the right arm.

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


